Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 28, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a machine operator, was on disability after injuring his left arm in an industrial accident. When he returned to work, he was restricted in the types of job duties he could perform. He ultimately resigned from his position because he did not feel that his employer offered him assignments which met his medical restrictions. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Based upon the record before us, we find that the Board’s decision is supported by substantial evidence.
The record discloses that after returning to work, claimant tried two new assignments but was unable to continue either because of his physical limitations. When the employer offered claimant a third assignment, claimant refused to even try this assignment and submitted his resignation. The employer’s medical personnel viewed the assignment and deemed it within the restrictions imposed upon claimant’s work. Given that claimant quit his job without even trying an assignment which *795appeared to comply with his medical restrictions, we find that substantial evidence supports the Board’s decision that claimant voluntarily left his employment without good cause (see, Matter of Fonseca [New York State Elec. & Gas Corp.—Hudacs], 201 AD2d 818).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.